ADVISORY ACTION ATTACHMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
new issue
	In claim 1, adding "a grid forming" raises a new issue.  This change raises new issue of whether or not "grid" (a term not used in the original specification) limits claim 1 to a pattern of straight channels that cross over each other to form squares and thereby exclude the network of channels illustrated by applicant in FIGURE 1 or FIGURE 3 of this application.
	It is noted that the amendment for claim 6 and the amendment for claim 9 do not raise new issues.  If the amendment for claim 6 and the amendment for claim 9 are presented in an another after final amendment not raising new issues, then such an after amendment would be entered and claim 6 would be indicated as being an allowed claim.
issue of new matter
	In claim 1, adding "a grid forming" raises an issue of new matter.
remarks
	Applicant argues that that Rolland only discloses circumferential channels and that there are no transverse channels in Rolland.  More properly, Rolland discloses lateral sipes [FIGURE 1] and Lawson et al and Montbel et al motivate one of ordinary skill in the art to provide lateral channels at the bottom of each of Rolland's lateral sipes, a continuous fluidic flow network thereby being formed.
	Applicant's arguments regarding Lawson et al are not persuasive.  Lawson et al discloses a lateral sipe having first end and a second end and providing the lateral sipe with a lateral channel at the bottom of the sipe and an end channel at each end of the lateral sipe.  Lawson et al motivates one of ordinary skill in the art to provide an end channel at each end of each lateral sipe in Rolland's FIGURE 1 tread.  When the lateral sipes in Rolland's FIGURE 1 tread are provided with end channels as per Lawson et al, the resulting tread comprises end channels that open onto the tread surface at the border between the edge parts and the central part as demonstrated by the annotated FIGURE on page 6 of the Final Office Action dated 3-16-22.  It is noted that claim 1 reads on and fails to exclude the claimed end channels communicating with circumferential grooves in the edge parts. 
	Applicant argues that the claimed channel is substantially L shaped extending from an circumferential channel to the tread surface.  This argument is not commensurate in scope with the claims and is thereby not persuasive since claim 1 is not limited to a channel being substantially L shaped extending from a circumferential channel to the tread surface.  In other words, claim 1 reads on and fails to exclude each end of each lateral sipe being provided with an end channel.
	Applicant's argument that Montbel et al does not disclose end channels is not persuasive since (1) Montbel et al teaches toward providing Rolland et al's FIGURE 1 tread such that the central part of the FIGURE 1 tread comprises lateral channels at the bottoms of the lateral sipes in addition to the circumferential channels at the bottoms of the circumferential sipes and (2) as mentioned above, Lawson et al motivates one of ordinary skill in the art to provide an end channel at each end of each lateral sipe in Rolland's FIGURE 1 tread.   
	Applicant argues that circumferential channels 20a-20c are part of Montbel et al's network and these grooves would not be omitted in any teaching that includes Montbel et al.  This argument is not persuasive since (1) Rolland et al teaches toward a tread in which the central part has circumferential sipes and lateral sipes and (2) Montbel et al fails to teach that a tread having a circumferential channel at the bottom of a circumferential sipe and lateral channels at the bottoms of lateral sipes must have a circumferential groove at the center line of the tread [see claim 1 of Montbel].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 6, 2022